     Case 8:16-cr-00167-CAS Document 80 Filed 06/08/21 Page 1 of 39 Page ID #:434



1    TRACY L. WILKISON
     Acting United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     JOSEPH O. JOHNS (Cal. Bar No. 144524)
4    DENNIS MITCHELL (Cal. Bar No. 116039)
     Assistant United States Attorneys
5    Environmental and Community Safety Crimes Section
          1300 United States Courthouse
6         312 North Spring Street
          Los Angeles, California 90012
7         Telephone: (213) 894-4536/2484
          Facsimile: (213) 894-3713
8         E-mail:    joseph.johns@usdoj.gov
                     dennis.mitchell@usdoj.gov
9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11                           UNITED STATES DISTRICT COURT

12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,                No. 8:16-CR-00167-CAS

14              Plaintiff,                    PLEA AGREEMENT FOR DEFENDANT
                                              LOLLI BROS. LIVESTOCK MARKET,
15                   v.                       INC.

16   LOLLI BROS. LIVESTOCK MARKET,
     INC.,
17
                Defendant.
18
19        1.    This constitutes the plea agreement between LOLLI BROS.
20   LIVESTOCK MARKET, INC. (“defendant”) and the United States Attorney’s
21   Office for the Central District of California (the “USAO”) in the
22   above-captioned case.     This agreement is limited to the USAO and
23   cannot bind any other federal, state, local, or foreign prosecuting,
24   enforcement, administrative, or regulatory authorities.
25                            RULE 11(c)(1)(C) AGREEMENT
26        2.    Defendant understands that this agreement is entered into
27   pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C).
28   Accordingly, defendant understands that, if the Court determines that
     Case 8:16-cr-00167-CAS Document 80 Filed 06/08/21 Page 2 of 39 Page ID #:435



1    it will not accept this agreement, absent a breach of this agreement

2    by defendant prior to that determination and whether or not defendant

3    elects to withdraw any guilty plea entered pursuant to this

4    agreement, this agreement will, with the exception of paragraph 24

5    below, be rendered null and void and both defendant and the USAO will

6    be relieved of their obligations under this agreement.           Defendant

7    agrees, however, that if defendant breaches this agreement prior to

8    the Court’s determination whether or not to accept this agreement,

9    the breach provisions of this agreement, paragraphs 24 and 25 below,

10   will control, with the result that defendant will not be able to

11   withdraw any guilty plea entered pursuant to this agreement, the USAO

12   will be relieved of all of its obligations under this agreement, and

13   the Court’s failure to follow any recommendation or request regarding

14   sentence set forth in this agreement will not provide a basis for

15   defendant to withdraw defendant’s guilty plea.

16                              DEFENDANT’S OBLIGATIONS

17        3.    Defendant agrees to:

18              a.    At the earliest opportunity requested by the USAO and
19   provided by the Court, appear and plead guilty to count one of the

20   indictment in United States v. James Del Lolli, Darin Scott Ziebarth,

21   and Lolli Bros. Livestock Market, Inc., No. 8:16-CR-00167-CAS, which

22   charges defendant with Conspiracy, in violation of 18 U.S.C. § 371.

23              b.    Not contest facts agreed to in this agreement.

24              c.    Abide by all agreements regarding sentencing contained

25   in this agreement and affirmatively recommend to the Court that it

26   impose sentence in accordance with paragraph 17 of this agreement.

27              d.    Appear for all court appearances, obey all conditions

28   of any bond, and obey any other ongoing court order in this matter.

                                           2
     Case 8:16-cr-00167-CAS Document 80 Filed 06/08/21 Page 3 of 39 Page ID #:436



1               e.    Not commit any crime; however, offenses that would be

2    excluded for sentencing purposes under United States Sentencing

3    Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not

4    within the scope of this agreement.

5               f.    Be truthful at all times with the United States

6    Probation and Pretrial Services Office and the Court, if the Court

7    orders the preparation of a presentence investigation report.

8               g.    Pay the applicable special assessment at or before the

9    time of sentencing unless defendant has demonstrated a lack of

10   ability to pay such assessments.

11        4.    Defendant further agrees to cooperate fully with the USAO

12   and the United States Fish and Wildlife Service.          This cooperation

13   requires defendant to:

14              a.    Respond truthfully and completely to all questions

15   that may be put to defendant, whether in interviews, before a grand

16   jury, or at any trial or other court proceeding.

17              b.    Attend all meetings, grand jury sessions, trials or

18   other proceedings at which defendant’s presence is requested by the

19   USAO or compelled by subpoena or court order.

20              c.    Produce voluntarily all documents, records, or other

21   tangible evidence relating to matters about which the USAO, or its

22   designee, inquires.

23              d.    The government herein stipulates and agrees that

24   defendant has already specifically agreed to cooperate in the follow

25   two matters:

26                    i.    In Re: Wildlife Trafficking Investigation in the

27   Southern District of Florida.

28

                                           3
     Case 8:16-cr-00167-CAS Document 80 Filed 06/08/21 Page 4 of 39 Page ID #:437



1                     ii.   United States v. James Del Lolli and Darin Scott

2    Ziebarth, Case No. 8:16-CR-00167.

3         5.    Defendant further agrees:

4               a.    To forfeit all right, title, and interest in the

5    property involved in the illegal activity to which defendant is

6    pleading guilty, specifically, the following: (1) five rhino horn

7    daggers (unknown species) (Seizure Tag #766232); one black rhino

8    shoulder mount and one white rhino shoulder mount (Seizure Tag

9    #766233); and two black rhino horn pieces (Seizure Tag #766639)

10   (collectively, the “Forfeitable Assets”).

11              b.    To the Court’s entry of an order of forfeiture at or

12   before sentencing with respect to the Forfeitable Assets and to the

13   forfeiture of the assets.

14              c.    To take whatever steps are necessary to pass to the

15   United States clear title to the Forfeitable Assets, including,

16   without limitation, the execution of a consent decree of forfeiture

17   and the completing of any other legal documents required for the

18   transfer of title to the United States.

19              d.    Not to contest any administrative forfeiture

20   proceedings or civil judicial proceedings commenced against the

21   Forfeitable Assets.     If defendant submitted a claim and/or petition

22   for remission for all or part of the Forfeitable Assets on behalf of

23   himself or any other individual or entity, defendant shall and hereby

24   does withdraw any such claims or petitions, and further agrees to

25   waive any right he may have to seek remission or mitigation of the

26   forfeiture of the Forfeitable Assets.

27              e.    Not to assist any other individual in any effort to

28   falsely contest the forfeiture of the Forfeitable Assets.

                                           4
     Case 8:16-cr-00167-CAS Document 80 Filed 06/08/21 Page 5 of 39 Page ID #:438



1               f.    Not to claim that reasonable cause to seize the

2    Forfeitable Assets was lacking.

3               g.    To prevent the transfer, sale, destruction, or loss of

4    the Forfeitable Assets described above to the extent defendant has

5    the ability to do so.

6               h.    That forfeiture of Forfeitable Assets shall not be

7    counted toward satisfaction of any special assessment, fine,

8    restitution, costs, or other penalty the Court may impose.

9                               THE USAO’S OBLIGATIONS

10        6.    The USAO agrees to:

11              a.    Not contest facts agreed to in this agreement.

12              b.    Abide by all agreements regarding sentencing contained

13   in this agreement and affirmatively recommend to the Court that it

14   impose sentence in accordance with paragraph 17 of this agreement.

15              c.    At the time of sentencing, move to dismiss the

16   remaining counts of the indictment as against defendant.           Defendant

17   agrees, however, that at the time of sentencing the Court may

18   consider any dismissed charges in determining the appropriate
19   sentence pursuant to paragraphs 16 and 17 below, the propriety and

20   extent of any departure from that range, and the sentence to be

21   imposed.

22              d.    Except for criminal tax violations (including

23   conspiracy to commit such violations chargeable under 18 U.S.C.

24   § 371), not further criminally prosecute defendant for violations of

25   federal law arising out of defendant’s conduct described in the

26   agreed-to factual basis attached to this memorandum of plea agreement

27   as Exhibit A.    Defendant understands that the USAO is free to

28   criminally prosecute defendant for any other unlawful past conduct or

                                           5
     Case 8:16-cr-00167-CAS Document 80 Filed 06/08/21 Page 6 of 39 Page ID #:439



1    any unlawful conduct that occurs after the date of this agreement.

2    Defendant agrees that at the time of sentencing the Court may

3    consider the uncharged conduct in determining the applicable

4    Sentencing Guidelines range, the propriety and extent of any

5    departure from that range, and the sentence to be imposed after

6    consideration of the Sentencing Guidelines and all other relevant

7    factors under 18 U.S.C. § 3553(a).

8         7.    The USAO further agrees:

9               a.    In connection with defendant’s sentencing, to bring to

10   the Court’s attention the nature and extent of defendant’s

11   cooperation.

12              b.    To reduce the agreed upon fine of $500,000 to $350,000

13   in recognition of defendant’s cooperation efforts to date for the In

14   Re: Wildlife Trafficking Investigation in the Southern District of

15   Florida and defendant’s agreement to continue to cooperate in all

16   further proceedings in the matter of United States v. James Del Lolli

17   and Darin Scott Ziebarth, Case No. 8:16-CR-00167.

18               DEFENDANT’S UNDERSTANDINGS REGARDING COOPERATION
19        8.    Defendant understands the following:

20              a.    Any knowingly false or misleading statement by

21   defendant will subject defendant to prosecution for false statement,

22   obstruction of justice, and perjury and will constitute a breach by

23   defendant of this agreement.

24              b.    Nothing in this agreement requires the USAO or any

25   other prosecuting, enforcement, administrative, or regulatory

26   authority to accept any cooperation or assistance that defendant may

27   offer, or to use it in any particular way.

28

                                           6
     Case 8:16-cr-00167-CAS Document 80 Filed 06/08/21 Page 7 of 39 Page ID #:440



1               c.     The government has agreed to reduce defendant’s fine

2    from $500,000 to $350,000 in this binding plea agreement in

3    recognition of defendant’s cooperation efforts to date for the In Re:

4    Wildlife Trafficking Investigation in the Southern District of

5    Florida and defendant’s agreement to continue to cooperate in all

6    further proceedings in the matter of United States v. James Del Lolli

7    and Darin Scott Ziebarth, Case No. 8:16-CR-00167.

8                               CORPORATE AUTHORIZATION

9         9.    Defendant represents that it is authorized to enter into

10   this Agreement.    On or before the date of entry of its plea of

11   guilty, defendant shall provide to the USAO and file with the Court a

12   notarized legal document certifying that defendant is authorized to

13   enter into and comply with all of the provisions of this Agreement.

14   Such corporate resolution shall designate a corporate representative

15   authorized to take these actions, enter a plea on defendant’s behalf,

16   and indicate that all corporate formalities for such authorizations

17   have been observed.

18                    ORGANIZATIONAL CHANGES AND APPLICABILITY
19        10.   This Agreement shall bind defendant, its successor

20   corporation(s), if any, and any other person or entity that assumes

21   the liabilities contained herein (“successor-in-interest”).            No

22   change in name, change in corporate or individual control, business

23   reorganization, change in ownership, merger, change of legal status,

24   sale or purchase of assets, or similar action shall alter defendant’s

25   responsibilities under this Agreement.        Defendant shall not engage in

26   any action to seek to avoid the obligations and conditions set forth

27   in this Agreement.

28   //

                                           7
     Case 8:16-cr-00167-CAS Document 80 Filed 06/08/21 Page 8 of 39 Page ID #:441



1                                 RESPONDEAT SUPERIOR

2         11.   The parties stipulate and agree that under principles of

3    corporate liability and respondeat superior, as these principles

4    apply in this case, defendant is liable for the actions of its agents

5    and employees.    New York Central and Hudson River R.R. v. United

6    States, 212 U.S. 481, 495 (1909); United States v. Beusch, 596 F.2d

7    871, 877-878 (9th Cir. 1979); United States v. Hilton Hotels

8    Corporation, 467 F.2d 1000, 1004-1007 (9th Cir. 1972).

9                                NATURE OF THE OFFENSE

10        12.   Defendant understands that for defendant to be guilty of

11   the crime charged in count one, that is, Conspiracy, in violation of

12   Title 18, United States Code, Section 371, the following must be

13   true: (1) beginning on or about a date unknown, and ending on or

14   about February 18, 2012, there was an agreement between two or more

15   persons to commit at least one crime as charged in the indictment;

16   (2) at least one of those persons entering into that agreement was an

17   employee of the defendant, operating within the scope of his or her

18   employment, and motivated, at least in part, by an intent to benefit
19   defendant; (3) the defendant’s employee or employees became a member,

20   or became members, of the conspiracy knowing of at least one of its

21   objects and intending to help accomplish it; and (4) one of the

22   members of the conspiracy performed at least one overt act for the

23   purpose of carrying out the conspiracy.

24                                      PENALTIES

25        13.   Defendant understands that the statutory maximum sentence

26   that the Court can impose against a corporation for a violation of

27   Title 18, United States Code, Section 371, is: a five year period of

28   probation; a fine of $500,000 or twice the gross gain or gross loss

                                           8
     Case 8:16-cr-00167-CAS Document 80 Filed 06/08/21 Page 9 of 39 Page ID #:442



1    resulting from the offense, whichever is greatest; and a mandatory

2    special assessment of $400.

3                          SUSPENSION/REVOCATION/DEBARMENT

4         14.   Defendant understands that if defendant holds any

5    regulatory license or permit, the conviction in this case may result

6    in the suspension or revocation of such license and/or permit.            By

7    this Agreement, the USAO makes no representation or promise

8    concerning suspension or debarment of defendant from contracting with

9    the United States or with any office, agency, or department thereof.

10   Suspension and debarment of organizations convicted under various

11   federal regulatory protection and criminal statutes is a

12   discretionary administrative action solely within the authority of

13   the federal contracting agencies.

14                                    FACTUAL BASIS

15        15.   Defendant admits that defendant is, in fact, guilty of the

16   offense to which defendant is agreeing to plead guilty.           Defendant

17   and the USAO agree to the statement of facts attached hereto and

18   incorporated herein as Exhibit A and agree that this statement of
19   facts is sufficient to support a plea of guilty to the charge

20   described in this agreement and to justify the specified sentence set

21   forth in paragraph 17 below but is not meant to be a complete

22   recitation of all facts relevant to the underlying criminal conduct

23   or all facts known to either party that relate to that conduct.

24                  SENTENCING FACTORS AND AGREED-UPON SENTENCE

25        16.   Defendant and the USAO agree and stipulate that, pursuant

26   to United States Sentencing Guidelines (“U.S.S.G.”) §§ 8C2.1 and

27   8C2.10, the sentencing guidelines are not applicable in determining

28   the fine for an organization violating statutes relating to offenses

                                           9
     Case 8:16-cr-00167-CAS Document 80 Filed 06/08/21 Page 10 of 39 Page ID #:443



1    involving wildlife (U.S.S.G. § 2Q2.1).         Therefore, defendant

2    understands that in evaluating an appropriate sentence for

3    defendant’s criminal conduct, the Court is required to consider the

4    factors set forth in 18 U.S.C. §§ 3553(a)(1)-(7) and 3572, rather

5    than U.S.S.G. §§ 8C2.1 and 8C2.10.

6          17.   Defendant and the USAO agree that, taking into account the

7    factors listed in 18 U.S.C. § 3553(a)(1)-(7), an appropriate

8    disposition of this case is that the Court impose a sentence of: one

9    year probation; $500,000 fine; $400 special assessment; and

10   forfeiture of the Forfeitable Assets.         Given defendant’s cooperation

11   efforts to date for the In Re: Wildlife Trafficking Investigation in

12   the Southern District of Florida and defendant’s agreement to

13   continue to cooperate in all further proceedings in the matter of

14   United States v. James Del Lolli and Darin Scott Ziebarth, Case No.

15   8:16-CR-00167, the parties agree that defendant’s fine shall be

16   reduced from $500,000 to $350,000 for purposes of this binding plea

17   agreement.

18               a.   The parties stipulate and agree that the $350,000 fine
19   imposed is appropriately directed to the Lacey Act Reward Account.

20   See 16 U.S.C. §§ 1540(d) and 3375(d).

21               b.   Defendant shall satisfy such fine by hand-delivering

22   or mailing a certified check or money order made payable to the

23   “Clerk, United States District Court” to the United States District

24   Court Clerk (Attn: Fiscal), 255 East Temple Street, Room 1178, Los

25   Angeles, California 90012.       Defendant should include its name and

26   case number on the memo line of the check or money order.

27               c.   Upon receipt of such funds, the United States District

28   Court Clerk shall send the funds to the following address, with

                                           10
     Case 8:16-cr-00167-CAS Document 80 Filed 06/08/21 Page 11 of 39 Page ID #:444



1    “Lacey Act Reward Account” notated on the check: U.S. Fish and

2    Wildlife Service, Cost Accounting Section, P.O. Box 272065, Denver,

3    Colorado 80227-9060.

4                          WAIVER OF CONSTITUTIONAL RIGHTS

5          18.   Defendant understands that by pleading guilty, defendant

6    gives up the following rights:

7                a.   The right to persist in a plea of not guilty.

8                b.   The right to a speedy and public trial by jury.

9                c.   The right to be represented by counsel at trial.

10   Defendant understands, however, that, defendant retains the right to

11   be represented by counsel – and if necessary have the Court appoint

12   counsel – at every other stage of the proceeding.

13               d.   The right to be presumed innocent and to have the

14   burden of proof placed on the government to prove defendant guilty

15   beyond a reasonable doubt.

16               e.   The right to confront and cross-examine witnesses

17   against defendant.

18               f.   The right to testify and to present evidence in

19   opposition to the charges, including the right to compel the

20   attendance of witnesses to testify.

21               g.   Any and all rights to pursue any affirmative defenses,

22   Fourth Amendment or Fifth Amendment claims, and other pretrial

23   motions that have been filed or could be filed.

24                          WAIVER OF APPEAL OF CONVICTION

25         19.   Defendant understands that, with the exception of an appeal

26   based on a claim that defendant’s guilty plea was involuntary, by

27   pleading guilty defendant is waiving and giving up any right to

28   appeal defendant’s conviction on the offense to which defendant is

                                           11
     Case 8:16-cr-00167-CAS Document 80 Filed 06/08/21 Page 12 of 39 Page ID #:445



1    pleading guilty.     Defendant understands that this waiver includes,

2    but is not limited to, arguments that the statute(s) to which

3    defendant is pleading guilty is/are unconstitutional, and any and all

4    claims that the statement of facts provided herein is insufficient to

5    support defendant’s plea of guilty.

6                   LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

7          20.   Defendant agrees that, provided the Court imposes the

8    sentence specified in paragraph 17 above, defendant gives up the

9    right to appeal any portion of that sentence.

10         21.   The USAO agrees that, provided the Court imposes the

11   sentence specified in paragraph 17 above, the USAO gives up its right

12   to appeal any portion of that sentence.

13                       RESULT OF WITHDRAWAL OF GUILTY PLEA

14         22.   Defendant agrees that if, after entering a guilty plea

15   pursuant to this agreement, defendant seeks to withdraw and succeeds

16   in withdrawing defendant’s guilty plea on any basis other than a

17   claim and finding that entry into this plea agreement was

18   involuntary, then (a) the USAO will be relieved of all of its
19   obligations under this agreement; and (b) should the USAO choose to

20   pursue any charge or any civil, administrative, or regulatory action

21   that was either dismissed or not filed as a result of this agreement,

22   then (i) any applicable statute of limitations will be tolled between

23   the date of defendant’s signing of this agreement and the filing

24   commencing any such action; and (ii) defendant waives and gives up

25   all defenses based on the statute of limitations, any claim of pre-

26   indictment delay, or any speedy trial claim with respect to any such

27   action, except to the extent that such defenses existed as of the

28   date of defendant’s signing this agreement.

                                           12
     Case 8:16-cr-00167-CAS Document 80 Filed 06/08/21 Page 13 of 39 Page ID #:446



1                             EFFECTIVE DATE OF AGREEMENT

2          23.   This agreement is effective upon signature and execution of

3    all required certifications by defendant, defendant’s counsel, and an

4    Assistant United States Attorney.

5                                  BREACH OF AGREEMENT

6          24.   Defendant agrees that if defendant, at any time after the

7    signature of this agreement and execution of all required

8    certifications by defendant, defendant’s counsel, and an Assistant

9    United States Attorney, knowingly violates or fails to perform any of

10   defendant’s obligations under this agreement (“a breach”), the USAO

11   may declare this agreement breached.        All of defendant’s obligations

12   are material, a single breach of this agreement is sufficient for the

13   USAO to declare a breach, and defendant shall not be deemed to have

14   cured a breach without the express agreement of the USAO in writing.

15   If the USAO declares this agreement breached, and the Court finds

16   such a breach to have occurred, then: (a) if defendant has previously

17   entered a guilty plea pursuant to this agreement, defendant will not

18   be able to withdraw the guilty plea, (b) the USAO will be relieved of

19   all its obligations under this agreement, and (c) the Court’s failure

20   to follow any recommendation or request regarding sentence set forth

21   in this agreement will not provide a basis for defendant to withdraw

22   defendant’s guilty plea.

23         25.   Following the Court’s finding of a knowing breach of this

24   agreement by defendant, should the USAO choose to pursue any charge

25   or any civil, administrative, or regulatory action that was either

26   dismissed or not filed as a result of this agreement, then:

27

28

                                           13
     Case 8:16-cr-00167-CAS Document 80 Filed 06/08/21 Page 14 of 39 Page ID #:447



1                a.   Defendant agrees that any applicable statute of

2    limitations is tolled between the date of defendant’s signing of this

3    agreement and the filing commencing any such action.

4                b.   Defendant waives and gives up all defenses based on

5    the statute of limitations, any claim of pre-indictment delay, or any

6    speedy trial claim with respect to any such action, except to the

7    extent that such defenses existed as of the date of defendant’s

8    signing this agreement.

9                c.   Defendant agrees that: (i) any statements made by

10   defendant, under oath, at the guilty plea hearing (if such a hearing

11   occurred prior to the breach); (ii) the agreed to factual basis

12   statement in this agreement; and (iii) any evidence derived from such

13   statements, shall be admissible against defendant in any such action

14   against defendant, and defendant waives and gives up any claim under

15   the United States Constitution, any statute, Rule 410 of the Federal

16   Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal

17   Procedure, or any other federal rule, that the statements or any

18   evidence derived from the statements should be suppressed or are

19   inadmissible.

20           COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

21                                 OFFICE NOT PARTIES

22         26.   Defendant understands that the Court and the United States

23   Probation and Pretrial Services Office are not parties to this

24   agreement and need not accept any of the USAO’s sentencing

25   recommendations or the parties’ agreements to facts, sentencing

26   factors, or sentencing.      Defendant understands that the Court will

27   determine the facts, sentencing factors, and other considerations

28

                                           14
     Case 8:16-cr-00167-CAS Document 80 Filed 06/08/21 Page 15 of 39 Page ID #:448



1    relevant to sentencing and will decide for itself whether to accept

2    and agree to be bound by this agreement.

3          27.   Defendant requests leave of the Court to waive its right to

4    preparation of a presentence investigation report at the time of its

5    change of plea hearing, and requests leave of the Court to proceed

6    directly to sentencing at the conclusion of the change of plea

7    hearing.

8          28.   The government is not opposed to defendant’s waiver of a

9    presentence investigation report and joins in defendant’s request to

10   proceed to immediate sentencing if the Court agrees to accept this

11   binding plea.

12         29.   In the event that the Court declines defendant’s waiver of

13   the preparation of a presentence report and request for immediate

14   sentencing, defendant understands that both defendant and the USAO

15   are free to: (a) supplement the facts by supplying relevant

16   information to the United States Probation and Pretrial Services

17   Office and the Court, (b) correct any and all factual misstatements

18   relating to the Court’s determination of sentence, and (c) argue on

19   appeal and collateral review that the Court’s Sentencing Guidelines

20   calculations and the sentence it chooses to impose are not error,

21   although each party agrees to maintain its view that the sentence

22   referenced in paragraph 17 is consistent with the facts of this case.

23   While this paragraph permits both the USAO and defendant to submit

24   full and complete factual information to the United States Probation

25   and Pretrial Services Office and the Court, even if that factual

26   information may be viewed as inconsistent with the facts agreed to in

27   this agreement, this paragraph does not affect defendant’s and the

28

                                           15
     Case 8:16-cr-00167-CAS Document 80 Filed 06/08/21 Page 16 of 39 Page ID #:449



1    USAO’s obligations not to contest the facts agreed to in this

2    agreement.

3                               NO ADDITIONAL AGREEMENTS

4          30.   Defendant understands that, except as set forth herein,

5    there are no promises, understandings, or agreements between the USAO

6    and defendant or defendant’s attorney, and that no additional

7    promise, understanding, or agreement may be entered into unless in a

8    writing signed by all parties or on the record in court.

9                  PLEA AGREEMENT PART OF THE GUILTY PLEA HEARING

10         31.   The parties agree that this agreement will be considered

11   part of the record of defendant’s guilty plea hearing as if the

12   entire agreement had been read into the record of the proceeding.

13     AGREED AND ACCEPTED

14     UNITED STATES ATTORNEY’S OFFICE
       FOR THE CENTRAL DISTRICT OF
15     CALIFORNIA

16     TRACY L. WILKISON
       Acting United States Attorney
17

18                                                       May 24, 2021
       JOSEPH O. JOHNS                                  Date
19     DENNIS MITCHELL
       Assistant United States Attorneys
20

21     TIM LOLLI                                        Date
       Authorized Representative for
22     Defendant Lolli Bros. Livestock
       Market, Inc.
23

24     KEVIN E. J. REGAN                                Date
       The Regan Law Firm, L.L.C.
25     Attorney for Defendant Lolli Bros.
       Livestock Market, Inc.
26

27

28

                                           16
Case 8:16-cr-00167-CAS Document 80 Filed 06/08/21 Page 17 of 39 Page ID #:450
     Case 8:16-cr-00167-CAS Document 80 Filed 06/08/21 Page 18 of 39 Page ID #:451



1                             CERTIFICATION OF DEFENDANT

2          As the duly authorized representative of defendant Lolli Bros.

3    Livestock Market, Inc., I have read this agreement in its entirety.

4    I have had enough time to review and consider this agreement, and I

5    have carefully and thoroughly discussed every part of it with

6    defendant’s attorney.      I understand the terms of this agreement, and

7    I voluntarily agree to those terms on behalf of the defendant.             I

8    have discussed the evidence with defendant’s attorney, and

9    defendant’s attorney has advised me of defendant’s rights, of

10   possible pretrial motions that might be filed, of possible defenses

11   that might be asserted either prior to or at trial, of the sentencing

12   factors set forth in 18 U.S.C. § 3553(a), of relevant Sentencing

13   Guidelines provisions, and of the consequences of entering into this

14   agreement.    No promises, inducements, or representations of any kind

15   have been made to me or defendant other than those contained in this

16   agreement.    No one has threatened or forced me or defendant in any

17   way to enter into this agreement.          I am satisfied with the

18   representation of defendant’s attorney in this matter, and the

19   defendant is pleading guilty because it is guilty of the charge and

20   wishes to take advantage of the promises set forth in this agreement,

21   and not for any other reason.

22

23                                                   Date
       Authorized Representative for
24     Defendant Lolli Bros. Livestock
       Market, Inc.
25     Defendant
26

27

28

                                           17
Case 8:16-cr-00167-CAS Document 80 Filed 06/08/21 Page 19 of 39 Page ID #:452
     Case 8:16-cr-00167-CAS Document 80 Filed 06/08/21 Page 20 of 39 Page ID #:453



1                       CERTIFICATION OF DEFENDANT’S ATTORNEY

2          I am Lolli Bros. Livestock Market, Inc.’s attorney.           I have

3    carefully and thoroughly discussed every part of this agreement with

4    my client’s duly authorized representative(s).           Further, I have fully

5    advised my client’s duly authorized representative(s) of the

6    defendant’s rights, of possible pretrial motions that might be filed,

7    of possible defenses that might be asserted either prior to or at

8    trial, of the sentencing factors set forth in 18 U.S.C. § 3553(a), of

9    relevant Sentencing Guidelines provisions, and of the consequences of

10   entering into this agreement.       To my knowledge: no promises,

11   inducements, or representations of any kind have been made to my

12   client’s duly authorized representative(s), or the defendant, other

13   than those contained in this agreement; no one has threatened or

14   forced my client’s duly authorized representative(s), or the

15   defendant, in any way to enter into this agreement; my client’s and

16   the corporation’s duly authorized representative(s)’ decisions to

17   enter into this agreement are informed and voluntary ones; and the

18   factual basis set forth in this agreement is sufficient to support my

19   client’s entry of a guilty plea pursuant to this agreement.

20

21     KEVIN E. J. REGAN                               Date
       The Regan Law Firm, L.L.C.
22     Attorney for Defendant Lolli Bros.
       Livestock Market, Inc.
23

24

25

26

27

28

                                           18
Case 8:16-cr-00167-CAS Document 80 Filed 06/08/21 Page 21 of 39 Page ID #:454
     Case 8:16-cr-00167-CAS Document 80 Filed 06/08/21 Page 22 of 39 Page ID #:455



1                                       Exhibit A

2                    FACTUAL BASIS IN SUPPORT OF PLEA AGREEMENT

3          At all times material and relevant to the criminal allegations

4    set forth in the indictment returned in this matter:

5          LOLLI BROS. LIVESTOCK MARKET, INC. (“defendant”) was a Missouri

6    corporation located at 704 Main Street, Suite A, Macon, Missouri.

7    Defendant LOLLI BROS. was engaged in the business of buying, selling,

8    trading, and auctioning livestock and taxidermy products, including

9    rhinoceros mounts and horns.       Co-defendant JAMES DEL LOLLI (“JAMES

10   LOLLI”) was an employee and the president of defendant.            Co-defendant

11   DARIN SCOTT ZIEBARTH was an employee of defendant, operating under

12   the direct supervision of defendant JAMES LOLLI.           As employees of

13   defendant, both JAMES LOLLI and DARIN SCOTT ZIEBARTH were operating

14   within the scope of their employment, and motivated, at least in

15   part, by an intent to benefit defendant.         As result, defendant is

16   criminally liable for their criminal conduct under the well-

17   established doctrine of respondeat superior.

18                            The Endangered Species Act
19         The Endangered Species Act (“ESA”) was enacted to provide a

20   program for the conservation of endangered species and threatened

21   species.    Under the ESA, the term “endangered species” included any

22   species which was in danger of extinction throughout all or a

23   significant portion of its range.          The ESA set forth a process by

24   which it was determined whether any species was endangered.            All

25   species of wildlife determined to be endangered were listed at Title

26   50, Code of Federal Regulations, Section 17.11.          The species Diceros

27   bicornis, which is commonly known as the Black rhinoceros, was

28   determined to be and was listed as an endangered species.

                                           19
     Case 8:16-cr-00167-CAS Document 80 Filed 06/08/21 Page 23 of 39 Page ID #:456



1            The Convention on International Trade in Endangered Species

2    The United States was a signatory to the Convention on International

3    Trade in Endangered Species of Wild Fauna and Flora ("CITES").             CITES

4    protected certain species of fish, wildlife, and plants against

5    overexploitation by regulating trade in the species.           Protected

6    species were listed in appendices to CITES (Appendices I, II, and

7    III).      All rhinoceros species had a minimum level of protection under

8    CITES under Appendix II, and some were listed under Appendix I as

9    well.      Black rhinoceros were protected as an Appendix I species,

10   while White rhinoceros were protected as Appendix I or II species,

11   depending on the particular subspecies.         Under Appendix I and

12   Appendix II of CITES, a species could be exported lawfully from the

13   United States only if, prior to exportation, the exporter possessed a

14   valid CITES document issued by the United States for that export

15   activity.      CITES was implemented through the ESA and regulations

16   promulgated thereunder.

17                           The Objects of the Conspiracy

18         Between on or about April 2011 through February 18, 2012, in Los
19   Angeles County, San Bernardino County, and Orange County, within the

20   Central District of California, and elsewhere, co-defendants JAMES

21   LOLLI, DARIN SCOTT ZIEBARTH, also known as “Scott Ziebarth” (“SCOTT

22   ZIEBARTH”), Felix Kha, Jimmy Kha, Mai Nguyen, Uri Bronstein, Jarrod

23   Wade Steffen, and JAMES LOLLI and SCOTT ZIEBARTH on behalf of

24   defendant, knowingly conspired and agreed to commit the following

25   offenses against the United States:

26         1.      to knowingly deliver, receive, carry, transport, and ship,

27   in interstate or foreign commerce, by any means whatsoever and in the

28   course of a commercial activity, endangered wildlife species, namely,

                                           20
     Case 8:16-cr-00167-CAS Document 80 Filed 06/08/21 Page 24 of 39 Page ID #:457



1    Black rhinoceros horn, in violation of Title 16, United States Code,

2    Sections 1538(a)(1)(E) and 1540(b);

3          2.    to knowingly sell or offer for sale in interstate or

4    foreign commerce endangered wildlife species, namely, Black

5    rhinoceros horn, in violation of Title 16, United States Code,

6    Sections 1538(a)(1)(F) and 1540(b);

7          3.    to knowingly engage in conduct that involved the sale and

8    purchase of, offer for sale and purchase of, and intent to sell and

9    purchase endangered wildlife, namely, Black rhinoceros horn, with a

10   market value in excess of $350.00, and to knowingly transport, sell,

11   receive, acquire, and purchase, and attempt to transport, sell,

12   receive, acquire, and purchase, such wildlife, knowing that the

13   wildlife was transported or sold in violation of, and in a manner

14   unlawful under, the laws and regulations of the United States, in

15   violation of Title 16, United States Code, Sections 1538(a)(1)(E),

16   (F), 3372(a)(1), (4), and 3373(d)(1)(B);

17         4.    to knowingly receive, conceal, buy, sell, and facilitate

18   the transportation, concealment, and sale of merchandise, namely,

19   rhinoceros horn, prior to exportation, knowing that such merchandise

20   is intended for exportation contrary to any law or regulation of the

21   United States, in violation of Title 18, United States Code, Section

22   554; and

23         5.    to knowingly conduct, and attempt to conduct, financial

24   transactions, knowing that property involved in a financial

25   transaction represented the proceeds of some form of unlawful

26   activity, and which property was, in fact, the proceeds of specified

27   unlawful activity, that is, smuggling goods from the United States,

28   an offense under Title 18, United States Code, Section 554, with the

                                           21
     Case 8:16-cr-00167-CAS Document 80 Filed 06/08/21 Page 25 of 39 Page ID #:458



1    intent to promote the carrying on of said specified unlawful

2    activity, in violation of Title 18, United States Code, Section

3    1956(a)(1)(A)(i).

4                         How the Conspiracy was Carried Out

5          Between April 2011 and February 18, 2012, co-defendant JAMES

6    LOLLI would identify CITES-protected White rhinoceros horns that were

7    available for purchase in interstate and intrastate commerce

8    throughout the United States or consignment for auction and sale

9    through defendant’s auction house.         Co-defendant JAMES LOLLI would

10   identify CITES-protected and endangered Black rhinoceros horns that

11   were available for purchase in interstate and intrastate commerce

12   throughout the United States.       Co-defendant JAMES LOLLI would contact

13   Felix Kha (“California Exporter #1”), Jimmy Kha (“California Exporter

14   #2”), Mai Nguyen (“California Exporter #3”) (collectively, the

15   “CALIFORNIA EXPORTERS”), and Uri Bronstein (the “EAST COAST BROKER”)

16   to provide them information about CITES-protected White rhinoceros

17   horns that were available for purchase or auction sale from co-

18   defendants JAMES LOLLI, SCOTT ZIEBARTH, and defendant.            Co-defendant

19   JAMES LOLLI would contact the CALIFORNIA EXPORTERS, and the EAST

20   COAST BROKER to provide them information about CITES-protected and

21   endangered Black rhinoceros horns that were available for purchase

22   from co-defendants JAMES LOLLI, SCOTT ZIEBARTH, and defendant.             Co-

23   defendant JAMES LOLLI would contact the CALIFORNIA EXPORTERS and the

24   EAST COAST BROKER to provide them information, in exchange for an

25   agreed upon finder’s fee or commission, about CITES-protected and

26   endangered Black rhinoceros horns that were available for purchase

27   from individuals throughout the United States, that had been

28   previously located by co-defendant JAMES LOLLI.          Co-defendant SCOTT

                                           22
     Case 8:16-cr-00167-CAS Document 80 Filed 06/08/21 Page 26 of 39 Page ID #:459



1    ZIEBARTH would travel from Macon County, Missouri to locations

2    throughout the United States to purchase CITES-protected White

3    rhinoceros horns and CITES-protected and endangered Black rhinoceros

4    horns for resale to the CALIFORNIA EXPORTERS and the EAST COAST

5    BROKER.   Co-defendants SCOTT ZIEBARTH and JAMES LOLLI would sell,

6    deliver, transport, and ship the rhinoceros horns in interstate

7    commerce to the CALIFORNIA EXPORTERS and the EAST COAST BROKER,

8    knowing that the rhinoceros horns would be exported from the United

9    States.   Co-defendants JAMES LOLLI and SCOTT ZIEBARTH would use

10   defendant’s corporate funds to pay for the packaging and shipment of

11   the rhinoceros horns to the CALIFORNIA EXPORTERS and the EAST COAST

12   BROKER.   Co-defendants JAMES LOLLI, SCOTT ZIEBARTH, and defendant

13   would receive payment by wire transfer or the mail from the EAST

14   COAST BROKER for rhinoceros horns sold by them to the EAST COAST

15   BROKER.   Co-defendants JAMES LOLLI and SCOTT ZIEBARTH, acting for

16   themselves and on behalf of the defendant, would receive finder’s

17   fees or commissions by wire transfer or the mail from the EAST COAST

18   BROKER for information that they provided to the EAST COAST BROKER

19   regarding CITES-protected and endangered Black rhinoceros horns

20   available for purchase.      Co-defendants JAMES LOLLI and SCOTT

21   ZIEBARTH, acting for themselves and on behalf of the defendant, would

22   receive payment by wire transfer or hand delivery from the CALIFORNIA

23   EXPORTERS for rhinoceros horns sold by them to the CALIFORNIA

24   EXPORTERS.    Co-defendants JAMES LOLLI and SCOTT ZIEBARTH, acting for

25   themselves and on behalf of the defendant, would receive finder’s

26   fees or commissions by wire transfer or hand delivery from the

27   CALIFORNIA EXPORTERS for information that they provided to the

28   CALIFORNIA EXPORTERS regarding CITES-protected and endangered Black

                                           23
     Case 8:16-cr-00167-CAS Document 80 Filed 06/08/21 Page 27 of 39 Page ID #:460



1    rhinoceros horns available for purchase.         On many occasions, co-

2    defendants JAMES LOLLI and SCOTT ZIEBARTH, acting for themselves and

3    on behalf of the defendant, would be fronted, or provided, funds to

4    purchase CITES-protected White rhinoceros horns and CITES-protected

5    and endangered Black rhinoceros horns by the CALIFORNIA EXPORTERS in

6    advance of the actual purchase of the horns.          Co-defendant SCOTT

7    ZIEBARTH would travel from Macon County, Missouri to Kansas City,

8    Missouri, to meet the CALIFORNIA EXPORTERS to receive hand-delivered

9    payments, advance funds, and finder’s fees related to the purchase of

10   rhinoceros horns.     Co-defendants JAMES LOLLI and SCOTT ZIEBARTH knew

11   that the funds received from the CALIFORNIA EXPORTERS were proceeds

12   from the illegal exportation of rhinoceros horn from the United

13   States.   Co-defendants JAMES LOLLI and SCOTT ZIEBARTH would store

14   funds fronted, or provided to them, by the CALIFORNIA EXPORTERS for

15   the purchase of CITES-protected White rhinoceros horns and CITES-

16   protected and endangered Black rhinoceros horns in a safe located

17   within defendant’s business premises.         Co-defendants JAMES LOLLI and

18   SCOTT ZIEBARTH would store the proceeds and profits from their sales

19   of CITES-protected White rhinoceros horns and CITES-protected and

20   endangered Black rhinoceros horns to the CALIFORNIA EXPORTERS and the

21   EAST COAST BROKER in a safe located within the defendant’s business

22   premises.

23             Overt Acts Committed in Furtherance of the Conspiracy

24         On or about the following dates, co-defendants JAMES LOLLI and

25   SCOTT ZIEBARTH met with the CALIFORNIA EXPORTERS listed, at the

26   locations listed, to sell and auction rhinoceros horn to, or receive

27   compensation and advance funds from, the CALIFORNIA EXPORTERS:

28

                                           24
     Case 8:16-cr-00167-CAS Document 80 Filed 06/08/21 Page 28 of 39 Page ID #:461



1     Travel      California      Location
      Date        Exporter
2
      04/08/09    Exporter #1     Kansas City, MO
3

4     04/07/10    Exporter #1     Kansas City, MO

5     04/12/10    Exporter #1     Kansas City, MO
6
      07/07/10    Exporter #1     Kansas City, MO
7

8     08/09/10    Exporter #1     St. Louis, MO

9     09/24/10    Exporter #1     Kansas City, and Macon, MO
10
      12/10/10    Exporter #1     Kansas City, and Macon, MO
11

12    03/02/11    Exporter #1     Kansas City, MO

13    03/30/11    Exporter #1     Kansas City, MO
14
      04/06/11    Exporter #1     Kansas City, MO
15

16    04/28/11    Exporters       Kansas City, MO
                  #1, #2, and
                  #3
17
      05/18/11    Exporter #1     Kansas City, MO
18
19    05/25/11    Exporter #1     Kansas City, MO

20    06/02/11    Exporter #1     Kansas City, MO
21
      06/16/11    Exporter #1     Kansas City, MO
22

23    07/06/11    Exporter #1     Kansas City, MO

24    08/10/11    Exporter #1     Kansas City, MO
25
      08/23/11    Exporters #2    Kansas City, MO
26                and #3
27

28

                                           25
     Case 8:16-cr-00167-CAS Document 80 Filed 06/08/21 Page 29 of 39 Page ID #:462



1            On or about the following dates, co-defendants JAMES LOLLI and

2    SCOTT ZIEBARTH shipped CITES-protected rhinoceros horn to the

3    CALIFORNIA EXPORTERS at the below-listed addresses within the Central

4    District of California:

5
      Date          Listed         Receiving
                    Shipper        Address
6
      01/26/10      JAMES LOLLI    9641 Bolsa Avenue, Westminster, CA
7
      04/12/10      JAMES LOLLI    9641 Bolsa Avenue, Westminster, CA
8
      05/07/10      JAMES LOLLI    9641 Bolsa Avenue, Westminster, CA
9
      07/06/10      JAMES LOLLI    9641 Bolsa Avenue, Westminster, CA
10
      07/13/10      JAMES LOLLI    9641 Bolsa Avenue, Westminster, CA
11
      03/03/11      JAMES LOLLI    9641 Bolsa Avenue, Westminster, CA
12
      03/31/11      JAMES LOLLI    9641 Bolsa Avenue, Westminster, CA
13
      04/11/11      JAMES LOLLI    9641 Bolsa Avenue, Westminster, CA
14
      04/25/11      JAMES LOLLI    7223 Church Street, Unit A-2,
15                                 Highland, CA
      04/29/11      JAMES LOLLI
16                                 9641 Bolsa Avenue, Westminster, CA
      04/29/11      JAMES LOLLI
17                                 9641 Bolsa Avenue, Westminster, CA
      05/20/11      JAMES LOLLI
18                                 9641 Bolsa Avenue, Westminster, CA
      06/03/11      JAMES LOLLI
19                                 9641 Bolsa Avenue, Westminster, CA

20    06/23/11      JAMES LOLLI    9641 Bolsa Avenue, Westminster, CA
21    07/08/11      JAMES LOLLI    9641 Bolsa Avenue, Westminster, CA
22    07/27/11      JAMES LOLLI    9641 Bolsa Avenue, Westminster, CA
23    08/04/11      JAMES LOLLI    9641 Bolsa Avenue, Westminster, CA
24    08/25/11      JAMES LOLLI    9641 Bolsa Avenue, Westminster, CA
25    08/30/11      JAMES LOLLI    9641 Bolsa Avenue, Westminster, CA
26    08/31/11      JAMES LOLLI    9641 Bolsa Avenue, Westminster, CA

27    10/06/11      JAMES LOLLI    9641 Bolsa Avenue, Westminster, CA

28    10/07/11      JAMES LOLLI    9641 Bolsa Avenue, Westminster, CA

                                           26
     Case 8:16-cr-00167-CAS Document 80 Filed 06/08/21 Page 30 of 39 Page ID #:463



1
      Date          Listed         Receiving
                    Shipper        Address
2
      11/01/11      JAMES LOLLI    9641 Bolsa Avenue, Westminster, CA
3
      11/17/11      JAMES LOLLI    9641 Bolsa Avenue, Westminster, CA
4
      12/13/11      JAMES LOLLI    9641 Bolsa Avenue, Westminster, CA
5
      12/22/11      JAMES LOLLI    9641 Bolsa Avenue, Westminster, CA
6

7
             On or about the following dates, the CALIFORNIA EXPORTERS and
8
     the EAST COAST BROKER wired funds to defendant, in the amounts listed
9
     below, for the purchase of CITES-protected rhinoceros horn that was
10
     illegally exported from the United States:
11

12
      Date          Amount of Funds Wired       Source of Wire Transfer
13    05/07/09      $9,000.00                   California Exporter #2
14    07/20/09      $8,000.00                   California Exporter #2
15    07/22/09      $7,500.00                   California Exporter #2
16    12/14/09      $9,700.00                   California Exporter #1
17    12/17/09      $9,700.00                   California Exporter #2
18    01/03/10      $9,000.00                   California Exporter #2
19    01/25/10      $9,000.00                   California Exporter #2
20    04/29/10      $8,000.00                   California Exporter #2
21    04/30/10      $8,000.00                   California Exporter #2
22    05/03/10      $8,000.00                   California Exporter #2
23
      05/04/10      $8,000.00                   California Exporter #2
24
      07/12/10      $18,000.00                  California Exporter #2
25
      07/12/10      $8,000.00                   California Exporter #2
26
      10/05/10      $132,000.00                 East Coast Broker from
27                                              account in China
      11/01/10      $70,000.00                  East Coast Broker
28

                                           27
     Case 8:16-cr-00167-CAS Document 80 Filed 06/08/21 Page 31 of 39 Page ID #:464



1     Date         Amount of Funds Wired        Source of Wire Transfer
      12/01/10     $55,000.00                   East Coast Broker
2
      12/20/10     $49,980.00                   East Coast Broker
3
      01/01/11     $37,000.00                   East Coast Broker
4
      01/11/11     $37,000.00                   East Coast Broker
5
      01/18/11     $129,980.00                  East Coast Broker
6
      02/25/11     $70,000.00                   East Coast Broker
7
      03/30/11     $130,000.00                  East Coast Broker
8

9     05/04/11     $71,400.00                   East Coast Broker

10

11         On or about August 25, 2009, co-defendant JAMES LOLLI sent an

12   email using one of defendant’s email accounts to W.V. in Powell,

13   Wyoming, regarding the legality of selling rhinoceros horn in

14   interstate commerce.

15         On or about February 2, 2010, co-defendant JAMES LOLLI and

16   defendant received rhinoceros horns in the mail from W.V. in Powell,

17   Wyoming.

18         In or about February 2010, co-defendant JAMES LOLLI told W.V. in

19   Powell, Wyoming, that he did not want to issue a check from

20   defendant’s account to W.V., because he wanted to keep the rhinoceros

21   horn purchase “off the books.”

22         On or about January 13, 2010, co-defendant JAMES LOLLI told a

23   representative of the United States Fish and Wildlife Service that he

24   knew it was illegal to sell Black rhinoceros horn.

25         On or about July 19, 2010, C.W. contacted co-defendant JAMES

26   LOLLI about selling two sets of Black rhinoceros horns through co-

27   defendant JAMES LOLLI.      During subsequent discussions, co-defendant

28   JAMES LOLLI told C.W., “if they where White it could be sold to

                                           28
     Case 8:16-cr-00167-CAS Document 80 Filed 06/08/21 Page 32 of 39 Page ID #:465



1    someone in the Middle East and could make a lot of money, but if it’s

2    a Black rhino, it’s a limited market, and he could not make a

3    commission.”

4          On or about August 3, 2010, K.L. in California contacted co-

5    defendant JAMES LOLLI at defendant’s place of business to sell a

6    Black rhinoceros mount with horns through defendant’s auction and

7    sales business.     Co-defendant JAMES LOLLI told K.L. that the horns

8    could only be sold within the State of California.           Co-defendant

9    JAMES LOLLI provided the information regarding the Black rhinoceros

10   mount with horns to CALIFORNIA EXPORTER #1, who then purchased the

11   mount from K.L.

12         On or about September 25, 2010, co-defendant JAMES LOLLI sold

13   29.5 pounds of White rhinoceros horns to the EAST COAST BROKER for

14   $132,000.

15         On or about March 6, 2011, co-defendant JAMES LOLLI arranged for

16   Straw Purchaser L.S. to purchase a pair of Black rhinoceros horns

17   from K.M. in San Diego, California, for subsequent sale to CALIFORNIA

18   EXPORTER #1.

19         On or about September 20, 2011, R.H. sold a pair of White

20   rhinoceros horns to co-defendant JAMES LOLLI for $95,000.00.             At the

21   time of sale, co-defendant JAMES LOLLI told R.H. that the destination

22   markets for rhinoceros horn were in Asia and the Middle East.

23         On or about October 11, 2011 a law enforcement officer acting in

24   an undercover capacity in the State of Iowa (the “UCO”) contacted co-

25   defendant JAMES LOLLI by email at defendant’s email address

26   “lollibros@lollibros.com” to discuss the potential sale of an unknown

27   species rhinoceros mount.       During a subsequent phone call on October

28   18, 2011, co-defendant JAMES LOLLI told the UCO, “[t]hat is a Black

                                           29
     Case 8:16-cr-00167-CAS Document 80 Filed 06/08/21 Page 33 of 39 Page ID #:466



1    rhino, no doubt, no question, and it has to be sold in your state.”

2    Co-defendant JAMES LOLLI offered to have a “guy” from Iowa purchase

3    the mount from the UCO, explaining, “[t]hat’s the legal way.”             Co-

4    defendant JAMES LOLLI further explained to the UCO, “[i]f you want

5    to, I can get it sold for you … I can’t receive any commission,

6    that’s the way the law is.”

7          On or about October 20, 2011, the UCO spoke to co-defendant

8    JAMES LOLLI regarding the sale of the Black rhinoceros mount in Iowa.

9    Co-defendant JAMES LOLLI explained that he was going to have an

10   individual working with CALIFORNIA EXPORTER #1 contact the UCO to

11   purchase the mount in Iowa.       When asked by the UCO if he could trust

12   these people, defendant JAMES LOLLI stated as follows, “[o]h yeah,

13   no, no, I trust the, I deal with them every day … [CALIFORNIA

14   EXPORTER #1] is the main guy, but he’s got people everywhere that,

15   but this is the only way to keep it legal.”

16         On November 4, 2011, after the transaction that co-defendant

17   JAMES LOLLI set up between the UCO and CALIFORNIA EXPORTER #1 fell

18   through, co-defendant JAMES LOLLI agreed to purchase the Black

19   rhinoceros horns from the UCO in the State of Missouri for $30,000.

20         On or about November 8, 2011, co-defendants JAMES LOLLI and

21   SCOTT ZIEBARTH met with the UCO at defendant’s place of business to

22   purchase the Black rhinoceros horns in interstate commerce between

23   Iowa and Missouri.

24         On or about November 8, 2011, co-defendant SCOTT ZIEBARTH paid

25   the UCO $30,000 cash for the Black rhinoceros horns within the

26   “trophy room” of defendant’s place of business.

27         On November 8, 2011, following the purchase of the Black

28   rhinoceros horns from the UCO at defendant’s business location, co-

                                           30
     Case 8:16-cr-00167-CAS Document 80 Filed 06/08/21 Page 34 of 39 Page ID #:467



1    defendant JAMES LOLLI stated to the UCO in the presence of co-

2    defendant SCOTT ZIEBARTH, “[t]he Blacks are a bad deal … I would

3    rather just keep a low profile on them things … we try not to do much

4    … that’s why we just rather set it up and have nothing to do with

5    it.”

6           On or about November 17, 2011, co-defendant JAMES LOLLI shipped

7    the Black rhinoceros horns purchased from the UCO on November 8, 2011

8    in interstate commerce from Macon County, Missouri to the CALIFORNIA

9    EXPORTERS in Orange County, California.

10          In or about September 2011, legal representatives of the J.V.

11   Trust Estate in Kansas City, Missouri, discussed the sale of a Black

12   rhinoceros mount with co-defendant JAMES LOLLI by phone and his email

13   account at defendant’s business.        Co-defendant JAMES LOLLI told the

14   trust estate legal representatives that the Black rhino was listed as

15   endangered and could only be sold to a Missouri resident who agreed

16   to never take the mount out of Missouri.         Co-defendant JAMES LOLLI

17   told the trust estate legal representatives that he had “private

18   buyers” in Missouri that would be interested in purchasing the Black

19   rhinoceros horns.

20          On or about December 19, 2011, co-defendant SCOTT ZIEBARTH

21   traveled from Macon County, Missouri to Kansas City, Missouri, to

22   purchase the Black rhinoceros horns from the J.V. Trust Estate for

23   $41,250 cash, less a 10% commission for co-defendant JAMES LOLLI and

24   himself.

25          On or about December 22, 2011, co-defendant JAMES LOLLI sold and

26   shipped the Black rhinoceros horns purchased by co-defendant SCOTT

27   ZIEBARTH from the J.V. Trust Estate to the CALIFORNIA EXPORTERS in

28   Orange County, California.

                                           31
     Case 8:16-cr-00167-CAS Document 80 Filed 06/08/21 Page 35 of 39 Page ID #:468



1          On or about February 16, 2012, co-defendants JAMES LOLLI and

2    SCOTT ZIEBARTH agreed to purchase two pairs of Black rhinoceros horns

3    and one pair of White rhinoceros horns from R.W.N. in Tennessee with

4    the intent to sell and deliver the horns to the CALIFORNIA EXPORTERS

5    in Orange County, California.

6          On or about February 17, 2012, co-defendant SCOTT ZIEBARTH

7    traveled from Macon County, Missouri to Mount Vernon, Illinois, to

8    purchase in interstate commerce the two pairs of Black rhinoceros

9    horns and single pair of White rhinoceros horns from R.W.N.

10         On or about February 17, 2012, co-defendant SCOTT ZIEBARTH

11   purchased two pairs of Black rhinoceros horns and a single pair of

12   White rhinoceros horns from R.W.N. in Mount Vernon, Illinois, for

13   $180,000 cash, and then transported the horns back to Macon County,

14   Missouri, where he concealed them in his residence prior to the

15   intended sale, transportation, and shipment of the horns from

16   defendant’s business premises to the CALIFORNIA EXPORTERS in Orange

17   County, California.

18         On or about December 22, 2011, in Orange County, within the

19   Central District of California, and elsewhere, co-defendants JAMES
20
     DEL LOLLI and SCOTT ZIEBARTH conspired and agreed to knowingly
21
     receive, conceal, buy, sell, and facilitate the transportation,
22
     concealment, and sale of endangered Black rhinoceros horn, prior to
23
     exportation, knowing that such rhinoceros horn was intended for
24

25   exportation by the CALIFORNIA EXPORTERS contrary to any law or

26   regulation of the United States, that is, (1) without declaring said

27   merchandise to officials of the United States Fish and Wildlife
28   Service, in violation of Title 50, Code of Federal Regulations,
                                           32
     Case 8:16-cr-00167-CAS Document 80 Filed 06/08/21 Page 36 of 39 Page ID #:469



1    Section 14.63; (2) without obtaining an export permit, in violation

2    of the Endangered Species Act, Title 16, United States Code, Sections
3
     1538(a)(1)(A), 1538(c), and 1540(b), Title 50, Code of Federal
4
     Regulations, Section 17.21(b), and Title 50, Code of Federal
5
     Regulations, Sections 23.13(a) and 23.13(c); and (3) by transporting
6
     and shipping an endangered species in foreign commerce in the course
7

8    of a commercial activity, in violation of the Endangered Species Act,

9    Title 16, United States Code, Sections 1538(a)(1)(E) and 1540(b).

10         On or about February 17, 2012, in Orange County, within the
11   Central District of California, and elsewhere, co-defendants JAMES
12   DEL LOLLI and SCOTT ZIEBARTH conspired and agreed to knowingly
13   receive, conceal, buy, sell, and facilitate the transportation,
14   concealment, and sale of endangered Black rhinoceros horn, prior to
15   exportation, knowing that such rhinoceros horn was intended for
16   exportation by the CALIFORNIA EXPORTERS contrary to any law or
17   regulation of the United States, that is, (1) without declaring said
18   merchandise to officials of the United States Fish and Wildlife
19   Service, in violation of Title 50, Code of Federal Regulations,
20   Section 14.63; (2) without obtaining an export permit, in violation
21   of the Endangered Species Act, Title 16, United States Code, Sections
22   1538(a)(1)(A), 1538(c), and 1540(b), Title 50, Code of Federal
23   Regulations, Section 17.21(b), and Title 50, Code of Federal
24   Regulations, Sections 23.13(a) and 23.13(c); and (3) by transporting
25   and shipping an endangered species in foreign commerce in the course
26   of a commercial activity, in violation of the Endangered Species Act,
27   Title 16, United States Code, Sections 1538(a)(1)(E) and 1540(b).
28

                                           33
     Case 8:16-cr-00167-CAS Document 80 Filed 06/08/21 Page 37 of 39 Page ID #:470



1          On or about February 17, 2012, in Orange County, within the

2    Central District of California, and elsewhere, co-defendants JAMES
3
     DEL LOLLI and SCOTT ZIEBARTH conspired and agreed to knowingly
4
     receive, conceal, buy, sell, and facilitate the transportation,
5
     concealment, and sale of CITES-protected rhinoceros horn, prior to
6
     exportation, knowing that such rhinoceros horn was intended for
7

8    exportation by the CALIFORNIA EXPORTERS contrary to any law or

9    regulation of the United States, that is, (1) without declaring said

10   merchandise to officials of the United States Fish and Wildlife
11   Service, in violation of Title 50, Code of Federal Regulations,
12
     Section 14.63; and (2) without obtaining an export permit, in
13
     violation of the Endangered Species Act, Title 16, United States
14
     Code, Section 1538(c), and Title 50, Code of Federal Regulations,
15
     Section 23.13(a) and 23.13(c).
16

17         On or about February 17, 2012, in Orange County, within the

18   Central District of California, and elsewhere, co-defendants JAMES

19   DEL LOLLI and SCOTT ZIEBARTH conspired and agreed to knowingly

20   engaged in conduct that involved the sale and purchase of, offer for

21   sale and purchase of, and intent to sell and purchase endangered

22   Black rhinoceros horn, with a market value in excess of $350.00, and

23   to knowingly transport, sell, receive, acquire, and purchase, and

24   attempt to transport, sell, receive, acquire, and purchase, such

25   Black rhinoceros horn, knowing that it was transported or sold in

26   violation of, and in a manner unlawful under, the laws and

27   regulations of the United States.

28

                                           34
     Case 8:16-cr-00167-CAS Document 80 Filed 06/08/21 Page 38 of 39 Page ID #:471



1          On or about February 19, 2012, in Orange County, within the

2    Central District of California, and elsewhere, co-defendants JAMES
3
     DEL LOLLI and SCOTT ZIEBARTH conspired and agreed to knowingly and
4
     willfully conduct, and attempt to conduct, the movement of
5
     approximately $180,000 in funds from Macon County, Missouri to
6
     Jefferson County, Illinois, and the movement, and attempted movement,
7

8    of approximately $180,000 in funds from Orange County, California to

9    Macon County, Missouri, knowing that the funds involved in the

10   financial transaction represented the proceeds of some form of
11   unlawful activity, and which funds were, in fact, the proceeds of
12
     specified unlawful activity, that is, smuggling CITES-protected and
13
     endangered rhinoceros horn, in violation of Title 18, United States
14
     Code, Section 554, with the intent to promote the carrying on of said
15
     specified unlawful activity.
16

17    STATEMENT AND POSITION OF DEFENDANT AND THE REMAINING LOLLI BROTHERS

18         It is the position of the three remaining Lolli brothers who

19   currently own and operate defendant’s business that all acts relative
20
     to the illegal sale of black and white rhinoceros horn and money
21
     laundering that occurred between the dates of April 2011 through
22
     February 18, 2012 were performed by their oldest brother, co-
23
     defendant JAMES LOLLI, who was the President of the corporation at
24

25   the time, and co-defendant SCOTT ZIEBARTH who was an employee of

26   defendant and operating under the direct supervision of JAMES LOLLI.

27   Co-defendants JAMES LOLLI and SCOTT ZIEBARTH conducted their illegal
28   activity in such a way that the other Lolli brothers were not aware
                                           35
     Case 8:16-cr-00167-CAS Document 80 Filed 06/08/21 Page 39 of 39 Page ID #:472



1    of their criminal wrongdoing.       In addition, it is the position of the

2    remaining Lolli brothers that the evidence in this case indicates
3
     that none of the rhinoceros-related products sold by JAMES LOLLI and
4
     SCOTT ZIEBARTH were the product of illegal poaching in Africa.             Upon
5
     learning of his wrongdoing, the other Lolli brothers asked co-
6
     defendant JAMES LOLLI to leave the family business, and he did so.
7

8    For the last seven years, the remaining Lolli brothers in charge of

9    defendant’s business have conducted themselves in a law-abiding

10   fashion and refrained from handling rhinoceros products of any kind
11   and have been in conformance with local, state, and federal laws
12
     regarding the purchase, receipt, transportation, and sale of
13
     wildlife.    Since this investigation was concluded by federal law
14
     enforcement agencies, the defendant has had no state or federal
15
     violations for similar activity.
16

17          The Government has no evidence to refute the remaining Lolli

18   brothers’ and defendant’s position stated herein.

19

20

21

22

23

24

25

26

27

28

                                           36
